DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 14 December 2020 has been entered. Claims 1, 5, 10-11, 20, 39-40, 44, 47, 48, 56 and 68 are amended. Claim 7 has been cancelled. Claims 1, 2, 5, 6, 8, 10-13, 15, 20, 21, 23-27, 31, 32, 36, 40, 44, 46-50, 52, 53, 56-58 and 68 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 39, 40 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (WO 2013/104119) in view of Yi et al. (US 2015/0373626).

Regarding claim 1, Gao discloses an information transmission method, comprising: 
determining a frequency hopping pattern (see paragraphs 20-21, frequency hopping pattern is determined from a plurality of hopping patterns, paragraph 48, determining frequency hopping pattern); and 
sending uplink information on a specified physical resource block (PRB) according to the frequency hopping pattern, or receiving or detecting downlink information on the specified PRB according to the frequency hopping pattern (see at least claim 2, sending or receiving a signal according to the hopping pattern).
Yi teaches what Gao does not explicitly teach: the frequency hopping pattern is determined according to at least: an available subframe set (see paragraph 168, associating the frequency hopping pattern with the subframe sets of the cell group) a cell identifier of a cell in which a terminal currently resides (see paragraph 168, also associated with the frequency hopping pattern may be the cell ID).
In view of the above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gao as taught by Yi in order to improve backward compatibility of reference signals with legacy systems.



Regarding claim 39, Gao discloses an information transmission method, comprising: 
determining a frequency hopping pattern (see paragraphs 20-21, frequency hopping pattern is determined from a plurality of hopping patterns, paragraph 48, determining frequency hopping pattern); and 
sending downlink information on a specified physical resource block (PRB) according to the frequency hopping pattern, or receiving or detecting uplink information on the specified PRB according to the frequency hopping pattern (see at least claim 2, sending or receiving a signal according to the hopping pattern).
Yi teaches what Gao does not explicitly teach: the frequency hopping pattern is determined according to at least: an available subframe set (see paragraph 168, associating the frequency hopping pattern with the subframe sets of the cell group) a cell identifier of a cell in which a terminal currently resides (see paragraph 168, also associated with the frequency hopping pattern may be the cell ID).
In view of the above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gao as taught by Yi in order to improve backward compatibility of reference signals with legacy systems.

Regarding claim 40, Gao discloses an information transmission apparatus, comprising: 
a determiner configured to determine a frequency hopping pattern (see paragraphs 20-21, frequency hopping pattern is determined from a plurality of hopping patterns, paragraph 48, determining frequency hopping pattern); and 
a communicator configured to send uplink information on a specified physical resource block (PRB) according to the frequency hopping pattern, or receive or detect downlink information on the 
Yi teaches what Gao does not explicitly teach: the frequency hopping pattern is determined according to at least: an available subframe set (see paragraph 168, associating the frequency hopping pattern with the subframe sets of the cell group) a cell identifier of a cell in which a terminal currently resides (see paragraph 168, also associated with the frequency hopping pattern may be the cell ID).
In view of the above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gao as taught by Yi in order to improve backward compatibility of reference signals with legacy systems.

Regarding claim 68, Gao discloses an information transmission apparatus, comprising: 
a second determiner configured to determine a frequency hopping pattern (see paragraphs 20-21, frequency hopping pattern is determined from a plurality of hopping patterns, paragraph 48, determining frequency hopping pattern); and 
a second communicator configured to send downlink information on a specified physical resource block (PRB) according to the frequency hopping pattern, or receive or detect uplink information on the specified PRB according to the frequency hopping pattern (see at least claim 2, sending or receiving a signal according to the hopping pattern) .
Yi teaches what Gao does not explicitly teach: the frequency hopping pattern is determined according to at least: an available subframe set (see paragraph 168, associating the frequency hopping pattern with the subframe sets of the cell group) a cell identifier of a cell in which a terminal currently resides (see paragraph 168, also associated with the frequency hopping pattern may be the cell ID).
In view of the above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gao as taught by Yi in order to improve backward compatibility of reference signals with legacy systems.

Claims 1, 39, 40 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (WO 2013/104119) in view of Yi et al. (US 2015/0373626).

Regarding claim 1, Gao discloses an information transmission method, comprising: 
determining a frequency hopping pattern (see paragraphs 20-21, frequency hopping pattern is determined from a plurality of hopping patterns, paragraph 48, determining frequency hopping pattern); and 
sending uplink information on a specified physical resource block (PRB) according to the frequency hopping pattern, or receiving or detecting downlink information on the specified PRB according to the frequency hopping pattern (see at least claim 2, sending or receiving a signal according to the hopping pattern).
Ahn teaches what Gao does not explicitly teach: the frequency hopping pattern is determined according to at least: a number of PRBs comprised in each available subband (see paragraph 93, number of PRBs in a particular subband may affect which RBs/subbands are used in frequency hopping).
In view of the above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gao as taught by Ahn in order to improve compatibility between UEs employing frequency hopping techniques and UEs employing frequency selective scheduling.

Regarding claim 39, Gao discloses an information transmission method, comprising: 
determining a frequency hopping pattern (see paragraphs 20-21, frequency hopping pattern is determined from a plurality of hopping patterns, paragraph 48, determining frequency hopping pattern); and 
sending downlink information on a specified physical resource block (PRB) according to the frequency hopping pattern, or receiving or detecting uplink information on the specified PRB according to the frequency hopping pattern (see at least claim 2, sending or receiving a signal according to the hopping pattern).
Ahn teaches what Gao does not explicitly teach: the frequency hopping pattern is determined according to at least: a number of PRBs comprised in each available subband (see paragraph 93, number of PRBs in a particular subband may affect which RBs/subbands are used in frequency hopping).


Regarding claim 40, Gao discloses an information transmission apparatus, comprising: 
a determiner configured to determine a frequency hopping pattern (see paragraphs 20-21, frequency hopping pattern is determined from a plurality of hopping patterns, paragraph 48, determining frequency hopping pattern); and 
a communicator configured to send uplink information on a specified physical resource block (PRB) according to the frequency hopping pattern, or receive or detect downlink information on the specified PRB according to the frequency hopping pattern (see at least claim 2, sending or receiving a signal according to the hopping pattern).
Ahn teaches what Gao does not explicitly teach: the frequency hopping pattern is determined according to at least: a number of PRBs comprised in each available subband (see paragraph 93, number of PRBs in a particular subband may affect which RBs/subbands are used in frequency hopping).
In view of the above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gao as taught by Ahn in order to improve compatibility between UEs employing frequency hopping techniques and UEs employing frequency selective scheduling.

Regarding claim 68, Gao discloses an information transmission apparatus, comprising: 
a second determiner configured to determine a frequency hopping pattern (see paragraphs 20-21, frequency hopping pattern is determined from a plurality of hopping patterns, paragraph 48, determining frequency hopping pattern); and 
a second communicator configured to send downlink information on a specified physical resource block (PRB) according to the frequency hopping pattern, or receive or detect uplink information on the 
Ahn teaches what Gao does not explicitly teach: the frequency hopping pattern is determined according to at least: a number of PRBs comprised in each available subband (see paragraph 93, number of PRBs in a particular subband may affect which RBs/subbands are used in frequency hopping).
In view of the above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gao as taught by Ahn in order to improve compatibility between UEs employing frequency hopping techniques and UEs employing frequency selective scheduling.

Claims 1, 2, 39, 40, 41 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (WO 2013/104119) in view of Arvidsson et al. (US 2011/0026564).

Regarding claim 1, Gao discloses an information transmission method, comprising: 
determining a frequency hopping pattern (see paragraphs 20-21, frequency hopping pattern is determined from a plurality of hopping patterns, paragraph 48, determining frequency hopping pattern); and 
sending uplink information on a specified physical resource block (PRB) according to the frequency hopping pattern, or receiving or detecting downlink information on the specified PRB according to the frequency hopping pattern (see at least claim 2, sending or receiving a signal according to the hopping pattern).
Arvidsson teaches what Gao does not explicitly teach: the frequency hopping pattern is determined according to at least: an available subband set (see paragraph 9, determining a FH pattern based on selected sub-band set).
In view of the above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gao as taught by Arvidsson in order to increase reliability in the area of wireless communication systems that are increasingly crowded with home automation equipment and the like.

Regarding claim 2, Arvidsson also teaches that the available subband set is obtained according to received offset information and/or bitmap information of available subbands sent by an eNB, wherein in response to determining that the available subband set is obtained according to the offset information, the method comprises: determining the available subband set according to the offset information and a number of the available subbands comprised in the available subband set sent by the eNB (see paragraph 10, through the process of determining which subbands meet predetermined criteria for wireless devices, and further limits the subbands to those meeting the criteria as well as creating frequency hopping key that utilizes that specific subset of subbands to be used by the wireless devices).

Regarding claim 39, Gao discloses an information transmission method, comprising: 
determining a frequency hopping pattern (see paragraphs 20-21, frequency hopping pattern is determined from a plurality of hopping patterns, paragraph 48, determining frequency hopping pattern); and 
sending downlink information on a specified physical resource block (PRB) according to the frequency hopping pattern, or receiving or detecting uplink information on the specified PRB according to the frequency hopping pattern (see at least claim 2, sending or receiving a signal according to the hopping pattern).
Arvidsson teaches what Gao does not explicitly teach: the frequency hopping pattern is determined according to at least: an available subband set (see paragraph 9, determining a FH pattern based on selected sub-band set).
In view of the above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gao as taught by Arvidsson in order to increase reliability in the area of wireless communication systems that are increasingly crowded with home automation equipment and the like.

Regarding claim 40, Gao discloses an information transmission apparatus, comprising: 

a communicator configured to send uplink information on a specified physical resource block (PRB) according to the frequency hopping pattern, or receive or detect downlink information on the specified PRB according to the frequency hopping pattern (see at least claim 2, sending or receiving a signal according to the hopping pattern).
Arvidsson teaches what Gao does not explicitly teach: the frequency hopping pattern is determined according to at least: an available subband set (see paragraph 9, determining a FH pattern based on selected sub-band set).
In view of the above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gao as taught by Arvidsson in order to increase reliability in the area of wireless communication systems that are increasingly crowded with home automation equipment and the like.

Regarding claim 41, Arvidsson also teaches that the determiner is further configured to obtain the available subband set according to received offset information and/or bitmap information of available subbands sent by an eNB, wherein the determiner is further configured to determine the available subband set according to the offset information and a number of the available subbands comprised in the available subband set (see paragraph 10, through the process of determining which subbands meet predetermined criteria for wireless devices, and further limits the subbands to those meeting the criteria as well as creating frequency hopping key that utilizes that specific subset of subbands to be used by the wireless devices).

Regarding claim 68, Gao discloses an information transmission apparatus, comprising: 
a second determiner configured to determine a frequency hopping pattern (see paragraphs 20-21, frequency hopping pattern is determined from a plurality of hopping patterns, paragraph 48, determining frequency hopping pattern); and 

Arvidsson teaches what Gao does not explicitly teach: the frequency hopping pattern is determined according to at least: an available subband set (see paragraph 9, determining a FH pattern based on selected sub-band set).
In view of the above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gao as taught by Arvidsson in order to increase reliability in the area of wireless communication systems that are increasingly crowded with home automation equipment and the like.

Claims 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Gao and Yi as applied to claim 1, and further in view of Sahara (US 2014/0177490).

Regarding claim 27, Sahara teaches what Gao and Yi not explicitly teach: determining a transmission gap and/or a transmission cycle, wherein in the frequency hopping pattern, frequency hopping occurs after transmission is performed in p subframes starting from a first subframe after the transmission gap (see paragraphs 33-34, frequency hopping pattern/scheme is performed applied based on a transmission cycle of the SRS, the pattern relies on the length of the transmission cycle which is a number of subframes).
In view of the above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gao and Yi as taught by Sahara in order to improve performance related to radio resource management between uplink and downlink signals.

.

Allowable Subject Matter
9.	Claims 5-7, 10-13, 15, 20-21, 23-27, 31, 32, 36, 44, 46, 47-50, 52, 53 and 56-58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:
The claims listed above are objected to based on the combination of their features in the context of the claim scope including intervening claims. Particularly, in the rejected base claim, prior art was applied to a subset of the Markush grouping, where alternatives that were not anticipated or rendered obvious by the prior art were further described in the dependent claims listed above. Therefore, the features of the claims in the dependent claims were neither anticipated nor rendered obvious by the prior art of record, and the claims would be allowable if written in independent form and all other grounds of rejection are overcome.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A ALIA whose telephone number is (571)270-3116.  The examiner can normally be reached on M-F 9:30AM-6:30PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on 571-272-7881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Curtis A Alia/Primary Examiner, Art Unit 2414